 

Exhibit 10.1

 



FORM OF ALLONGE TO Convertible Promissory Note

 

This Allonge to Convertible Promissory Note (the "Allonge") is made effective as
of August 7, 2015, by Intellinetics, Inc., a Nevada corporation (the “Company”)
in favor of [NAME] ("Payee").

 



RECITALS

 

WHEREAS, Company executed and delivered to Payee that certain Form of
Convertible Promissory Note dated as of [DATE], in the original principle amount
of [AMOUNT] (the “Note”).

 

WHEREAS, Company and Payee now desire to modify the terms of the Note according
to the terms and conditions contained herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

AGREEMENT

 

 

 

§1. Recitals. The above Recitals are hereby incorporated in and made a part of
this Allonge.

 

§2. Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to them in the Note.

 

§3. Modification of Note. Section 2 of the Note shall be deleted and replaced in
its entirety with the following:

 

The Payee shall have the right, at his option, at any time on or before the
repayment of the Note, to convert, in whole or in part, subject to the terms and
provisions hereof, the principal amount of the Note and interest accrued (if
any) through the date of conversion, into common stock of the Company at a
conversion price of [PRICE] per share. It is understood that any common stock
issued on conversion of this Note will bear a restrictive legend, and have
“piggyback” registration rights.

 

§4. Allonge. The parties agree that this Allonge shall be firmly affixed to and
become an allonge to the Note.

 

§5. Effect of Modification. Except as expressly modified herein, all of the
terms and conditions of the Note remain as stated therein and interest shall
continue to accrue and all payments shall continue to be made as set forth in
the Note.

 

 

 

[The remainder of the page is intentionally left blank]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Allonge to be executed as of
the day and year first set forth above.

 

 



COMPANY   Intellinetics, Inc.               By:   Name: Matthew L. Chretien  
Title: Chief Executive Officer                     PAYEE   [NAME]              
By:   Name: [NAME]  



 



 



 

